Case 0:20-cv-60416-AMC Document 97-49 Entered on FLSD Docket 07/09/2021 Page 1 of 10




                    EXHIBIT 49
Case 0:20-cv-60416-AMC Document 97-49 Entered on FLSD Docket 07/09/2021 Page 2 of 10
Case 0:20-cv-60416-AMC Document 97-49 Entered on FLSD Docket 07/09/2021 Page 3 of 10
Case 0:20-cv-60416-AMC Document 97-49 Entered on FLSD Docket 07/09/2021 Page 4 of 10
Case 0:20-cv-60416-AMC Document 97-49 Entered on FLSD Docket 07/09/2021 Page 5 of 10
Case 0:20-cv-60416-AMC Document 97-49 Entered on FLSD Docket 07/09/2021 Page 6 of 10
Case 0:20-cv-60416-AMC Document 97-49 Entered on FLSD Docket 07/09/2021 Page 7 of 10
Case 0:20-cv-60416-AMC Document 97-49 Entered on FLSD Docket 07/09/2021 Page 8 of 10
Case 0:20-cv-60416-AMC Document 97-49 Entered on FLSD Docket 07/09/2021 Page 9 of 10
Case 0:20-cv-60416-AMC Document 97-49 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      10
